                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

CUONG TAN HUYNH                               :         DOCKET NO. 19-cv-01516
    REG. # 09633-003                                        SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


RODNEY MYERS                                  :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED that this petition be DENIED and DISMISSED WITH

PREJUDICE, as lacking merit.

       THUS DONE AND SIGNED, in Chambers, on this 21st day of February, 2020.



                         ______________________________________
                                   JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
